LATIMER, Judge
(concurring in part and dissenting in part):
I concur in part and dissent in part.
I concur generally with the Court’s opinion on the first three issues, except that I have reservations as to whether the multiplicity is prejudicial under the circumstances of this case. However, there is an area of more fundamental disagreement which causes me to dissociate myself from my colleagues’ discussion of, and reversal for, the automatic reduction.
The only items in this file indicating any reduction, and upon which accused predicates his last assign-ment of error, are two documents furnished by him on appeal. One appears to be a copy of a military pay order authorizing the disbursing officer to adjust accused’s pay record because of his sentence by general court-martial. The other is purportedly an extract copy of a morning report reflecting accused’s reduction to the lowest enlisted grade effective as *249of the date of the convening authority’s action. I do not question the contents of either document, but they were prepared well over one year after accused was sentenced and the officer exercising general court-martial jurisdiction approved. Obviously, the entries were made pursuant to regulations and for the purpose of adjusting the pay account of the accused, and correcting his records to show his true rank.
While the Court’s reversal is based on the principle announced in United States v Simpson, 10 USCMA 229, 27 CMR 303, the instant case goes further and compels the conclusion that we are meddling in the administrative affairs of the services. My reasons for not joining with my associates are fully set out in my concurring and dissenting opinion in Simpson, but in this instance I add that apparently we are seeking to compel the Army to change its personnel policies on promotions and reductions, or to require a personnel officer to expunge from accused’s records an entry he must make in the performance of his official duties. Perhaps I can make my point clear by stating that the original sentence did not reduce the accused and, according to law, the next one cannot provide for a reduction since that would be increasing the punishment. The officer making the entry acted pursuant to regulations and if, on a rehearing, the subsequent sentence provides, as did the first, for a punitive discharge only, the same entry must be made not only in the documents previously mentioned but also in accused’s service record. It, therefore, appears to me that we are either performing a futile act or exceeding our jurisdiction by reaching into the fields of service administration and civil law.